Citation Nr: 0326224	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-08 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
as 30 percent disabling. 

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.  

In a November 1978 rating decision, the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (the RO) granted the veteran's claim of entitlement 
to service connection for hearing loss.   A noncompensable 
disability rating was assigned.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the RO which denied entitlement to a compensable disability 
rating for bilateral hearing loss and entitlement to service 
connection for a low back disability.  

In August 2001, the rating for bilateral hearing loss was 
increased to 30 percent.  The veteran has not indicated that 
he is satisfied with the currently assigned 30 percent 
disability rating.  Consequently, the issue of entitlement to 
a disability evaluation in excess of 30 percent for bilateral 
hearing loss remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].

Issues not on appeal

In his claim for VA benefits, received in April 2000, the 
veteran stated that VA physicians had told him that he could 
not work.  The Board will construe this assertion as a claim 
for entitlement to a non service-connected pension or to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  See Douglas v. 
Derwinski, 2 Vet. App. 103, 109 (1992) [VA is obligated to 
consider all issues reasonably inferred from the evidence of 
record].
See also Roberson v. Principi, 251 F. 3d 1378 (2001) [when a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible and additionally 
submits evidence of unemployability, VA must consider TDIU].  

Received in April 2001 was an undated Career Counseling 
summary and recommendation.  The vocational evaluator 
commented that the veteran's vocational options were severely 
limited by the following: physical limitations, hearing 
impairment, low educational level, age and lack of 
transferable skills.  She did not believe that he was capable 
of working full time and earning enough to support himself.  

It is further noted that the veteran has indicated that he 
was found disabled by the Social Security Administration 
(SSA) as of May 10, 2000.  See VA Form 21-4138, dated October 
19, 2001.

Because the veteran's entitlement to a non service-connected 
pension and TDIU has not been adjudicated by the RO, and 
necessarily the veteran has not been accorded due process 
with respect to it, these issues are referred to the RO for 
appropriate action.  See Bernard v. Brown, 4 Vet. App. 384, 
393-394 (1993).

In his VA Form 9, received in October 2001, the veteran 
expressed disagreement with the effective date assigned for 
the 30 percent evaluation for bilateral hearing loss.  That 
issue has not been adjudicated by the RO, and it is referred 
for appropriate action.  


FINDINGS OF FACT

1.  VA examination in July 2001 shows that the veteran has 
level VI hearing in the right ear and level VII hearing in 
the left ear.  

2.  The medical evidence of record does not demonstrate that 
the veteran has a low back disability which is related to his 
military service.  





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2002).

2.  A low back disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected bilateral 
hearing loss has gotten worse and warrants a higher 
evaluation.  He also contends that he has a low back 
disability as a result of injuries sustained during airborne 
training in service.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the September 2000 rating decision which formed the basis 
for this appeal, the veteran's claim of entitlement to 
service connection for a back disability was denied based on 
the later-invalidated well groundedness standard.  The claim 
was readjudicated under the provisions of the VCAA and denied 
on the merits in the September 2001 statement of the case 
(SOC).  See VAOPGCPREC 03-2001. Any procedural defect with 
respect to the standard of review has accordingly been 
rectified.  The Board will apply the current standard in 
adjudicating the veteran's claims.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  

The record reflects that the veteran has been informed of the 
various requirements of law pertaining to his appeal, 
including the VCAA, in the SOC.  Crucially, the veteran was 
notified by letter from the RO in June 2001 of the evidence 
necessary to substantiate his claims, as well as the evidence 
he was expected to obtain and which evidence VA would obtain.  

Based on the above record, the Board concludes that the 
veteran has been amply informed of what is required of him 
and of VA in connection with his claims. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA and 
private treatment records and reports of VA examinations, 
most recently in June and July 2001.  There is no indication 
that there exists any other evidence which has a bearing on 
this case.  The veteran and his representative have pointed 
to none, and the Board has identified none.

In that regard, it is again noted that the veteran has 
indicated that he was found disabled by the Social Security 
Administration (SSA).  Although records from SSA have not 
been associated with the claims folder, the Board finds that 
a remand is not necessary as there is no indication, either 
in contentions made by or on behalf of the veteran or 
otherwise, that any records associated with his claim for SSA 
disability benefits would be relevant to the issues on 
appeal.  Because the veteran has not indicated that there is 
any information in the SSA records that would serve to aid 
his claims, there is no basis for further development of the 
record in order to obtain the veteran's SSA records.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) [VA need not obtain 
records from the Social Security Administration unless the 
relevancy of the evidence is shown].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits on the issues on appeal.

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 30 percent 
disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2002).  

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2002).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim for an increased 
evaluation was received in April 2000, after the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Factual background

As noted in the Introduction, in a November 1978 rating 
decision, the RO granted service connection for bilateral 
hearing loss and assigned a noncompensable disability 
evaluation.  The decision was based on evidence indicating 
noise exposure during service as well as upon the report of 
an October 1978 VA examination which diagnosed bilateral mild 
neurosensoral haring loss.  Tinnitus was also diagnosed, and 
the November 1978 rating decision also granted service 
connection for tinnitus and assigned a 10 percent disability 
rating for that disorder.   


The veteran filed a claim for an increased rating with the RO 
in April 2000.  
On VA audiological evaluation in July 2000, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
35
85
95
LEFT
N/A
20
40
75
85

Speech recognition was 92 percent in the right ear and 76 
percent in the left ear.  

A letter from a private audiologist was received in February 
2001, which includes an uninterpreted audiological 
evaluation.  This audiologist, J.U., noted that an 
audiological evaluation in November 2000 revealed a 
symmetrical mild to profound sensorineural hearing loss at 
4000 Hertz consistent with noise-induced hearing loss.  

On VA audiological evaluation in July 2001, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
40
85
95
LEFT
N/A
20
40
75
90

Speech recognition was 64 percent in the right ear and 56 
percent in the left ear.  The diagnosis was mild to profound 
sensorineural hearing loss in the right ear from 2000 Hertz 
to 4000 Hertz and mild to severe sensorineural hearing loss 
in the left ear from 2000 Hertz to 4000 Hertz.  

In an August 2001 RO rating action, the disability evaluation 
for bilateral hearing loss was increased to 30 percent.  

Analysis 

Service connection is currently in effect for bilateral 
hearing loss, evaluated as 30 percent disabling.  The veteran 
seeks a higher disability rating.  

Schedular rating

Applying the findings of the July 2000 and July 2001 VA 
examination to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a rating 
assignment in excess of the currently assigned 30 percent 
evaluation at this time.  Considering that on recent 
examination the veteran's right ear manifests an average 
puretone threshold of 60 decibels, and 64 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's right ear hearing loss to be Level VI 
impairment.  The veteran's left ear manifests an average 
puretone threshold of 56 decibels, and 56 percent speech 
discrimination, showing his left ear hearing loss to be Level 
VII impairment.  Accordingly, the schedular criteria for a 
rating in excess of 30 percent are not met.  

Moreover, since there are specific requirements in terms of 
pure tone threshold averages and speech reception test 
results for each percentage rating, the assignment of a 
compensable rating utilizing the provisions of 38 C.F.R. § 
4.7 is not appropriate.  The veteran's recent test results 
clearly fall within the parameters for a 30 percent rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 
Tables VI, VII, Diagnostic Code 6100 (2002).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 because the speech discrimination test may 
not reflect the severity of communicative functioning that 
some veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 
1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds at 
each of the specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are 55 dB's or more, an evaluation could be based upon 
either Table VI or Table VIa, whichever results in a higher 
evaluation.  Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

It is clear from the medical evidence that the provisions of 
38 C.F.R. § 4.86 are not met in this case with respect to 
either ear.  Puretone thresholds exceed 55dB's at 3000 and 
4000 Hertz only, so the requirements of subdivision (a) are 
not satisfied.  With respect to subdivision (b), although 
puretone thresholds are below 30 dB at 1000 Hertz, they are 
not 70dB or more at 2000 Hertz.

Extraschedular evaluation 

In the August 2001 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2002) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the appellant's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2002).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that the hearing loss disability 
creates an exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his disability.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  Although the veteran does 
not work, as noted in the Introduction a vocational evaluator 
has indicated that this is due to several factors, including 
physical limitations, low educational level, age and lack of 
transferable skills, rather than hearing loss only.  There is 
nothing in the evidence of record to indicate that the 
current disability caused impairment with employment over and 
above that contemplated in the current 30 percent schedular 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  
The Board additionally observes that the veteran's hearing is 
impacted by service-connected tinnitus, and a 10 percent 
disability has been in effect for many years for that 
disability.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating.  The benefit sought on appeal is accordingly denied.   

2.  Entitlement to service connection for a low back 
disability.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity and chronicity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b). 

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  Id.

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Factual background

Service medical records are negative for complaints of or 
treatment for a disability regarding the low back.  Personnel 
records show that the veteran was assigned to basic airborne 
on May 19, 1972.  The veteran's spine was clinically 
evaluated as normal on separation examination in July 1974.  

In August 1978 the veteran filed a claim for VA benefits (VA 
Form 21-526).  He specifically mentioned only ear problems.  
A VA examination in October 1978 was negative for any 
complaints or findings regarding the veteran's low back.  The 
examination report stated "[the veteran] states that his 
only problem is a hearing loss."  In reciting his medical 
history, the veteran denied any serious injuries.  The 
examiner noted that no physical impairment was found on 
evaluation.  

There is no pertinent medical or other evidence for over two 
decades thereafter.

VA outpatient treatment records dated in 1999 and 2000 
reflect treatment for low back pain.  In December 1999, the 
veteran reported that he injured his back as a paratrooper 
many years earlier and had recurrent problems.  Physical 
examination revealed minimal paraspinous muscle tenderness.  
The diagnosis was muscular back pain.  When seen in March 
2000 he reported that his back problems started in the 
military in an airborne jump.  He indicated that he had 
exacerbation of low back pain 3-4 times a year for the past 
10 years, and that 3-4 years ago he had an episode similar to 
the present one and was diagnosed with sciatica.  A magnetic 
resonance imaging (MRI) conducted in May 2000 showed disc 
extrusion at L4-L5 with annular tear at L5-S1.  A progress 
note in October 2000 showed that the veteran was seen for low 
back pain and left sciatica since a lifting/twisting injury 
in March 2000.  

A January 2001 statement from a private physician noted that 
the veteran had been a patient since September 2000 and that 
it was recommended he be seen by a spinal surgeon for further 
management.  

Received in April 2001 was an undated Career Counseling 
summary and recommendation wherein it was noted that the 
veteran reported injuring his back while working with the 
military.  

The veteran was afforded a VA examination in June 2001.  It 
was noted that the veteran was one day postoperative from a 
microdiscectomy.  The veteran stated that injured his back in 
service when he jumped off a bench while doing practice jumps 
for paratrooper training.  He indicated that he was seen by 
medical personal at that time and was in the dispensary for a 
period of time.  He was then transferred to Fort Belvoir, 
Virginia, where he went to school over the next year, and was 
able to live with his back pain.  He was able to sit and did 
not have a demanding job.  After that, he was went to Korea 
as a supply clerk, but continued to have a recurrent low back 
pain.  He indicated that he started going to chiropractors in 
1984-85 for his back problems. 

The examiner indicated that the claims file was reviewed.  
The examiner stated that nothing could be found in the record 
documenting the low back pain while in service.  The examiner 
stated "the veteran stated that the accident did happen, and 
that they did find the record."  The examiner indicated that 
the veteran appeared to have had a significant injury to the 
low back while in the service and had a history of chronic 
recurrent low back pain which did not lead to real left leg 
pain until several years earlier.  

Analysis

The veteran contends that his current low back disability is 
the result of a back injury sustained during airborne 
training in service.  

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.  

The medical evidence discloses that the veteran has disc 
extrusion at L4-L5 with annular tear at L5-S1.  The veteran's 
claim is, therefore, supported by a current medical diagnosis 
of disability, thus satisfying Hickson element (1).  

With respect to Hickson element (2), in-service incurrence, 
service medical records are completely negative for any 
record of low back injury or treatment for a low back 
condition in service.  The July 1974 discharge examination 
showed the veteran's spine was clinically evaluated as 
normal.  Moreover, the veteran did not mention any back 
problems in connection with his initial claim of entitlement 
to service connection in 1978, and during the initial VA 
examination after service in October 1978, he denied any 
serious injuries and made no complaint regarding his back.  
The first reference to any low back disability was in 
December 1999, twenty-five years after the veteran left 
service, when a diagnosis of muscular back pain was reported.  

The evidence in the veteran's favor consists solely of his 
recent statements to the effect that he injured his back in a 
parachute jump during service.  

In evaluating the evidence, the Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
The Board finds the veteran's statements, made in connection 
with his claim for monetary benefits from the government, to 
of relatively little probative value as compared with service 
medical record and the pertinently negative medical history 
for decades after service.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) 
[personal interest may affect the credibility of testimony]; 
see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

In short, to the extent that the veteran is now contending 
that he had a back injury during service, those statements 
are outweighed by the service medical records, which do not 
mention any such injury, and the lack of reference to such 
injury for a number of years after service.

The Board finds, therefore, that the preponderance of the 
probative evidence shows that a low back injury and/or the 
onset of any low back disability did not occur during 
service.  Hickson element (2) has therefore not been met, and 
the claim fails on that basis.

The Board has the fundamental authority to decide a claim in 
the alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995).  Accordingly, the Board will 
address the remaining  Hickson element, medical nexus.

The June 2001 VA examiner opined that it was more likely than 
not that the veteran's low back disability started as a 
result of a significant injury to the low back while in 
service.  The Board finds, however, that this opinion has no 
probative value.  As previously noted, the service medical 
records do not reflect any low back injury in service.  The 
VA examiner himself indicated that he could find nothing in 
the veteran's service medical records documenting low back 
pain while in service.  The examiner stated that "the 
veteran stated that the accident did happen, and that they 
did find the record".  Therefore, it is clearly evident that 
the VA examiner's opinion was based on information supplied 
by the veteran.  The Court has held that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  The June 
2001 examiner's statement, based as it is on the veteran's 
own recitations, is accordingly entitled to no probative 
weight.

To the extent that the veteran himself  contends this his 
current low back disability is the result of an injury 
sustained during service, it is well-established that as a 
lay person without medical training the veteran is not 
competent to provide opinions on medical maters such as the 
etiology of diseases.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  His statements are not, therefore, probative of a 
nexus between his low back disability and military service.  
See also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

The veteran has recently contended that he has had back 
problems continually since service.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, the first objective evidence of 
back problems does not appear until 1999, decades after the 
veteran's separation from service.  Considering the long 
period before a back disability was complained of by the 
veteran or identified by health care providers, the Board 
finds the veteran's statements to be outweighed by the other 
evidence of record.  See Curry, supra. 

In addition, there is no competent medical nexus evidence 
which serves to link the claimed longstanding hearing 
problems and the veteran's military service.  Such supporting 
medical evidence is required in the circumstances presented 
in this case. See Voerth, supra, 13 Vet. App. at 120-1 [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.
Hickson element (3) has also not been met.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a low back 
disability.  The benefit sought on appeal is accordingly 
denied.  


ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.  

Entitlement to service connection for a low back disability 
is denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



